DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 06 April 2022 is acknowledged. It is noted that Applicant has cancelled claims 15-20. The remainder of the instant Office Action is directed to claims 1-14 and 21-26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Brundula (2008/0158769) in view of Brundula et al. (2014/0098453).
In reference to claim 1, Brundula discloses a conducted electrical weapon ("CEW") comprising: 
two terminals (figure 4, OUT1 and OUT2); 
a signal generator, the signal generator configured to provide a stimulus signal to the terminals (figure 1, element 106); 
a voltage divider coupled to an output of the signal generator to receive the stimulus signal, the voltage divider configured to divide a voltage of the stimulus signal to provide a divided voltage (paragraph 104 and figure 4, “a voltage divider formed of resistors R11 and R12”; paragraph 106 and figure 4, “a voltage divider formed of resistors R21 (R31) and R22 (R32)”); and 
a processing circuit (figure 1, element 114), wherein the processing circuit is configured to: 
detect a magnitude of the divided voltage; and 
record the magnitude of the divided voltage in the memory (figure 1; paragraphs 49, 53, 70, and 105).
Thus, Brundula discloses the claimed invention, except for three or more terminals (Brundula discloses two terminals). However, Brundula et al. teach that it is known to provide a CEW with more than two terminals, e.g., four or six or more terminals, in order to provide the CEW with greater utility, e.g., multiple shot capability or local stun via terminals of the launch device and remote stun via terminals of a cartridge housed in said CEW (paragraphs 20 and 39; figure 5A shows a multi-shot capable CEW having six terminals). Thus, it would have been obvious to one of ordinary skill in the art to provide the CEW of Brundula with more than two terminals, e.g., four or six or more terminals, in order to provide the CEW with greater utility, e.g., multiple shot capability, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
In reference to claim 2, Brundula in view of Brundula et al. (“the modified Brundula”) makes obvious the claimed invention, since Brundula discloses that each terminal of the CEW is connected to a respective voltage divider for monitoring purposes, and thus, it follows that additional terminals would also be connected to respective voltage dividers for monitoring purposes (figure 4; paragraphs 49, 53, 70, and 106, “a voltage divider formed of resistors R21 (R31) and R22 (R32)”).
In reference to claim 3, the modified Brundula makes obvious the claimed invention (paragraphs 49 and 50; paragraph 106 makes clear that the voltage dividers provide the processor with the signals for monitoring).
In reference to claim 4, the modified Brundula makes obvious the claimed invention (paragraphs 92, 93, 104-106: the voltage divider, formed of resistors R11 and R12, divides the stepped-up output signal from the transformer T11 into a high voltage portion that charges capacitor C11 and a low voltage portion V10 that is provided to the processor; the charge on capacitor C11 is for ionizing air in one or more gaps; the signal V10 indirectly provides a current through a target via the processor, e.g., if signal V10 indicates to the processor that ionization has not occurred, then the processor will increase the energy of a subsequent output signal so as to effect ionization, and the effecting of ionization will cause C21 (C31) to discharge through a load, i.e., a target)
In reference to claim 6, the modified Brundula makes obvious the claimed invention (paragraphs 49 and 50; paragraphs 104-106 makes clear that the voltage dividers provide the processor with the signals for monitoring).
In reference to claim 7, the modified Brundula makes obvious the claimed invention (paragraph 105: arcing of the stimulus signal to establish an electrical connection with a target corresponds to ionization, and thus, arcing is detected when ionization is detected).
In reference to claim 8, the modified Brundula makes obvious the claimed invention, as set forth above in the references to claims 1, 2, and 6.
In reference to claim 9, the modified Brundula makes obvious the claimed invention, as set forth above in the references to claims 1, 2, and 6.
In reference to claims 13 and 14, the modified Brundula makes obvious the claimed invention (figure 4, diode D11).
In reference to claim 21, the modified Brundula makes obvious the claimed invention, as set forth above in the references to claims 1, 4, and 6 (the “next pair of terminals” being the same “pair of terminals” that are provided the stimulus signal).
In reference to claim 22, the modified Brundula makes obvious the claimed invention, as set forth above in the reference to claim 7.
In reference to claim 23, the modified Brundula makes obvious the claimed invention (paragraphs 49, 94, and 104: a signal V10 is sent to the processor and can inform the processor that ionization has occurred, at which point the processor can decrease the energy of the next stimulus signal to attempt more efficient ionization at the same two terminals).
In reference to claim 24, the modified Brundula makes obvious the claimed invention (paragraphs 70 and 105, ionization = electrical coupling of the terminal to target tissue).
In reference to claim 25, the modified Brundula makes obvious the claimed invention, as set forth above in the reference to claim 23.
In reference to claim 26, the modified Brundula makes obvious the claimed invention (paragraph 104, diode D11 prevents the magnitude of the divided voltage from becoming negative with respect to ground, i.e., rectifies the divided voltage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Brundula.
The modified Brundula makes obvious the claimed invention, except for wherein each voltage divider comprises first and second capacitors in series. It is noted that each voltage divider of Brundula comprises first and second resistors in series. However, the examiner takes Official Notice that it is well known to form a voltage divider as two capacitors in series, in lieu of two resistors in series, in order to mitigate power losses due to heat dissipation. Thus, it would have been obvious to one of ordinary skill in the art to form the voltage dividers of Brundula as comprising two capacitors in series, in lieu of two resistors in series, in order to mitigate power losses due to heat dissipation.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Brundula in view of Liu et al. (8263877; “Liu”).
Brundula makes obvious the claimed invention, except for wherein the first capacitor is formed of a printed circuit board comprising a dielectric printed circuit board layer having a first side and a second side; a first conductive trace on the first side of the dielectric printed circuit board layer; and a second conductive trace on the second side of the dielectric printed circuit board layer. However, Liu teaches that it is known to form a capacitor as a printed circuit board comprising a dielectric printed circuit board layer having a first side and a second side, a first conductive trace on the first side of the dielectric printed circuit board layer, and a second conductive trace on the second side of the dielectric printed circuit board (PCB) layer, in order to form a cost-effective, simple capacitor that is integrated with a PCB (figure 2, dielectric PCB 220, first conductive trace 212, and second conductive trace 232). Thus, it would have been obvious to one of ordinary skill in the art to form the first capacitor of the modified Brundula as a PCB comprising a dielectric PCB layer having a first side and a second side, a first conductive trace on the first side of the dielectric PCB layer, and a second conductive trace on the second side of the dielectric PCB layer, in order to form a cost-effective, simple capacitor that is integrated with a PCB, e.g., the PCB carrying the remainder of the circuit show in figure 4 of Brundula.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nerheim et al. (2007/0070574), McNulty, JR. (2009/0319007), Jordan (3819108), Gerig (6327999), and Gagnon et al. (9395147).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641